IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MICHAEL TRAMEL,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-0163

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 6, 2017.

Petition for Habeas Corpus -- Original Jurisdiction.

Michael Tramel, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, C.J., WINOKUR and M.K. THOMAS, JJ., CONCUR.